DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Takagi U.S. PGPUB No. 2003/0193026 discloses a measurement system comprising: a measurement apparatus (illustrated in figure 1) observing a sample 20 based on an observation condition including a plurality of parameters (“Any other image observation condition than the acceleration voltage or the spot size includes selection of any of secondary electron detector, reflection electron detector, etc., as a detector, the vacuum degree in the specimen chamber 31, the magnification, the observation position of a specimen, namely, the X, Y, R axis position of the specimen table, the tilt angle of a specimen, namely, the T axis position of the specimen table, the working distance, namely, the Z axis position of the specimen table, the objective stop diameter, etc.” [0144]); and an observation condition database storing first data (“the computer 1 also stores image observation conditions” [0135]) in which a search key related to the sample and the observation condition set in a case of observing the sample are associated with each other (“the guidance section prompts the operator to select or enter a setup item to be set in an interactive mode and determines a necessary setup item based on the setting by the operator” [0045] – since a user-entered setup item retrieves an associated observation condition, each observation condition is necessarily correlated with a search key being the entered setup item), the measurement system further comprising: a control unit 1 being configured to calculate information on an observation condition of a sample, the control unit being configured to: receive an observation condition search request including a search key related to a target sample (“the guidance section prompts the operator to select or enter a setup item to be set in an interactive mode and determines a necessary setup item based on the setting by the operator” [0045]); refer the observation condition database to search for the first data matching or similar to the search key related to the target sample included in the observation condition search request (“Based on the entered information, each setup value is computed or the default value is entered as required for automatically setting necessary items” [0096]), calculate, based on the searched first data, a candidate observation condition of the measurement apparatus for observing the target sample (“ the operator selects image observation condition at the observation position and adjustment determined as described above. Here, the operator specifies execution of e-preview for setting a plurality of observation conditions and acquiring a plurality of observation images or selecting only one image observation condition and acquiring one observation image” [0187]); and generate display data for presenting the candidate observation condition to output the display data (“If the operator thus selects any desired preview image and then presses a NEXT button 75, the screen advances to an observation screen in FIG. 24” [0198] – in paragraph [0203], with respect to figure 24, if an operator presses the photograph button 76, display data is output to a hard disk). However, the selection of a preview image is not the same as adjusting a parameter of the observation condition since the underlying observation condition remains the same after displaying a preview image on second display section 48 condition (“The operator selects any desired image from among the preview images displayed on the second display section 48” [0196]). Therefore, Takagi does not disclose adjusting at least one parameter included in the candidate observation condition to calculate new candidate observation condition in a case where a result of a measurement performed by the measurement apparatus based on the candidate observation condition does not satisfy a condition.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a measurement system comprising: a measurement apparatus and a control unit configured to: adjust at least one parameter included in a candidate observation condition calculated based on a search by a search key of a database containing an observation condition, to calculate a new candidate observation condition in a case where a result of a measurement performed by the measurement apparatus based on the candidate observation condition does not satisfy a condition; and generate display data for presenting the candidate observation condition to output the display data.

Regarding independent claim 8; claim 8 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2-7 and 9-14; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881